Plaintiff, while a passenger in a Eord sedan, owned and operated by his daughter — defendant Bertha Seligman — was injured when the Eord ear collided with a two and a half ton truck owned by defendant Silver Rod Stores, Inc., and operated by defendant Harrison. Separate appeals by defendants from a judgment in plaintiff’s favor and from an order denying their motions to set aside the verdict. Judgment and order affirmed, with costs. No opinion. Young, Carswell, Tompkins and Johnston, JJ., concur; Lazansky, P. J., concurs except as to defendant Seligman, as to whom he dissents on the ground that there was no proof that she was guilty of negligence.